UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☒ Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2016 or ☐ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 001-32352 TWENTY-FIRST CENTURY FOX, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 26-0075658 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1211 Avenue of the Americas, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212)852-7000 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐ Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐ No☒ As of October 28, 2016, 1,056,810,730 shares of ClassA Common Stock, par value $0.01 per share, and 798,520,953 shares of Class B Common Stock, par value $0.01 per share, were outstanding. TWENTY-FIRST CENTURY FOX, INC. FORM 10-Q TABLE OF CONTENTS Page Part I. Financial Information Item 1. Financial Statements Unaudited Consolidated Statements of Operations for the three months ended September 30, 2016 and 2015 1 Unaudited Consolidated Statements of Comprehensive Income for the three months ended September 30, 2016 and 2015 2 Consolidated Balance Sheets as of September 30, 2016 (unaudited) and June 30, 2016 (audited) 3 Unaudited Consolidated Statements of Cash Flows for the three months ended September 30, 2016 and 2015 4 Notes to the Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item4. Controls and Procedures 35 Part II. Other Information Item 1. Legal Proceedings 36 Item1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 43 Signature 44 TWENTY-FIRST CENTURY FOX, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (IN MILLIONS, EXCEPT PER SHARE AMOUNTS) Forthethreemonthsended September 30, Revenues $ $ Operating expenses ) ) Selling, general and administrative ) ) Depreciation and amortization ) ) Equity earnings of affiliates 35 35 Interest expense, net ) ) Interest income 9 9 Other, net ) ) Income from continuing operations before income tax expense Income tax expense ) ) Income from continuing operations Loss from discontinued operations, net of tax (6 ) (3 ) Net income Less: Net income attributable to noncontrolling interests ) ) Net income attributable to Twenty-First Century Fox, Inc. stockholders $ $ Earnings per share data Income from continuing operations attributable to Twenty-First Century Fox, Inc. stockholders - basic and diluted $ $ Weighted average shares: Basic Diluted Income from continuing operations attributable to Twenty-First Century Fox, Inc. stockholders per share - basic and diluted $ $ Net income attributable to Twenty-First Century Fox, Inc. stockholders per share - basic and diluted $ $ The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. 1 TWENTY-FIRST CENTURY FOX, INC. UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (IN MILLIONS) Forthethreemonthsended September 30, Net income $ $ Other comprehensive loss, net of tax: Foreign currency translation adjustments 2 ) Cash flow hedges 8 4 Unrealized holding losses on securities - (4 ) Benefit plan adjustments 9 4 Equity method investments ) ) Other comprehensive loss, net of tax ) ) Comprehensive income Less: Net income attributable to noncontrolling interests(a) ) ) Less: Other comprehensive income attributable to noncontrolling interests (1 ) - Comprehensive income attributable to Twenty-First Century Fox, Inc. stockholders $ $ (a) Net income attributable to noncontrolling interests includes $27 million and $28 million for the three months ended September30, 2016 and 2015, respectively, relating to redeemable noncontrolling interests. The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. 2 TWENTY-FIRST CENTURY FOX, INC. CONSOLIDATED BALANCE SHEETS (IN MILLIONS, EXCEPT SHARE AND PER SHARE AMOUNTS) Asof September 30, Asof June 30, (unaudited) (audited) Assets: Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other Total current assets Non-current assets: Receivables, net Investments Inventories, net Property, plant and equipment, net Intangible assets, net Goodwill Other non-current assets Total assets $ $ Liabilities and Equity: Current liabilities: Borrowings $ $ Accounts payable, accrued expenses and other current liabilities Participations, residuals and royalties payable Program rights payable Deferred revenue Total current liabilities Non-current liabilities: Borrowings Other liabilities Deferred income taxes Redeemable noncontrolling interests Commitments and contingencies Equity: Class A common stock(a) 11 11 Class B common stock(b) 8 8 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total Twenty-First Century Fox, Inc. stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ (a) ClassA common stock, $0.01 par value per share, 6,000,000,000 shares authorized, 1,057,115,617 shares and 1,071,302,532 shares issued and outstanding, net of 123,687,371 treasury shares at par as of September 30, 2016 and June 30, 2016, respectively. (b) Class B common stock, $0.01 par value per share, 3,000,000,000 shares authorized, 798,520,953 shares issued and outstanding, net of356,993,807 treasury shares at par as of September 30, 2016 and June 30, 2016. The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. 3 TWENTY-FIRST CENTURY FOX, INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN MILLIONS) Forthethreemonthsended September 30, Operating activities: Net income $ $ Less: Loss from discontinued operations, net of tax (6 ) (3 ) Income from continuing operations Adjustments to reconcile income from continuing operations to cash provided by (used in) operating activities: Depreciation and amortization Amortization of cable distribution investments 15 20 Equity-based compensation 42 86 Equity earnings of affiliates ) ) Cash distributions received from affiliates 2 6 Other, net 83 CLT20 contract termination costs(a) - ) Deferred income taxes and other taxes ) Change in operating assets and liabilities, net of acquisitions and dispositions: Receivables 86 ) Inventories net of program rights payable ) ) Accounts payable and accrued expenses ) ) Other changes, net 99 ) Net cash provided by (used in) operating activities from continuing operations ) Investing activities: Property, plant and equipment ) ) Investments in equity affiliates (6 ) ) Other investments ) ) Net cash used in investing activities from continuing operations ) ) Financing activities: Borrowings 37 91 Repayment of borrowings ) ) Repurchase of shares ) ) Dividends paid and distributions ) ) Other financing activities, net ) 8 Net cash used in financing activities from continuing operations ) ) Net decrease in cash and cash equivalents from discontinued operations (6 ) (7 ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Exchange movement on cash balances 13 ) Cash and cash equivalents, end of period $ $ (a) See Note 5 – Restructuring Programs under the heading “Fiscal 2016” in the 2016 Form 10-K as defined in Note 1 – Basis of Presentation. The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. 4 TWENTY-FIRST CENTURY FOX, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS
